Citation Nr: 1538912	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hallux valgus of the right foot, claimed as calluses and bone spurs.

2. Entitlement to an initial rating in excess of 10 percent for hallux valgus of the left foot, claimed as calluses and bone spurs.

3. Entitlement to an initial rating in excess of 50 percent for pes planus (flat feet).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1979 to December 1981.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from December 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 statement in support of claim, the Veteran requested that he be assigned a temporary 100 percent rating for four to five months following a July 8, 2014 surgery on his feet.  A Report of General Information reflects that in a September 29, 2014 telephone call, the Veteran reported that the surgery had taken place on August 12, and that he had a follow-up scheduled for the other foot for October 3, 2014.  However, it is not clear from the record whether the Veteran's surgery or surgeries required convalescence under the meaning of 38 C.F.R. § 4.30.  On remand, the RO must develop the record and adjudicate the Veteran's claim.

The Court of Appeals for Veterans Claims has held that a rating for temporary disability due to individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).   

In a May 2014 private doctor's report, a Dr. Bouligny opines that the Veteran is "precluded . . . from significant involvement in any workplace endeavor."  However, he provided no explanation for his assessment.  In the Veteran's October 2011 VA Disability Benefits Questionnaire (DBQ), the VA examiner stated that the Veteran's disability impacted his ability to work by requiring him to take breaks and sit down.  In a March 2015 DBQ, the VA examiner stated that the Veteran's foot disabilities had no impact on occupational tasks.  In addition, the Veteran provided the VA with a September 2014 letter from his previous employer, stating that since the Veteran had exhausted his leave without providing notice of intent to return to work, he would be terminated.  TDIU must be considered on remand.

The Veteran is currently receiving the maximum schedular benefits for his foot disabilities under diagnostic codes 5276 and 5280.  On remand, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular rating, either for the disabilities individually or because of the potential compounding effects between the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1. Associate outstanding VA treatment records dated since March 6, 2015, with the claims file.

2. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his foot disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3. Contact the Veteran's VA podiatrist or other treating physician, and confirm what surgeries the Veteran has had related to his service-connected foot disabilities, when they took place, and whether those surgeries led to any of the following: at least one month of convalescence; severe postoperative residuals such as incompletely healed wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.

4.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his disability and its impact his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

5. Thereafter, the RO should then adjudicate the claims of entitlement to an increased rating, entitlement to a convalescent rating under 38 C.F.R. § 4.30 following foot surgery, an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1), and TDIU.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

